Citation Nr: 1605857	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sexually transmitted disease, claimed as genital herpes.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for genital herpes.

In this regard, while the RO adjudicated the Veteran's claim as entitlement to service connection for genital herpes, the Board has recharacterized such issue to more broadly encompass all possible sexually transmitted diseases.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge via a video conference hearing.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 30 days so as to allow the Veteran to submit additional evidence; however, to date, none has been received.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the 

Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
 § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In March 2009, the Veteran filed a claim seeking service connection for genital herpes.  In support of his claim, he has testified that he believes he was exposed to herpes as a result of having multiple sexual partners when he was on leave while stationed in the Philippines.  The Veteran explained that, after returning from leave, he began experiencing swelling and lesions on his genitals and lips.  He testified that he saw a corpsman during service and also told the physician at his separation examination but, because his herpes was not manifested by any active symptoms at that time, they told him there was nothing they could do for him and the condition was not noted.  The Veteran also testified that he gave herpes to his wife, as she was later diagnosed with the human papilloma virus (HPV), and that he was prescribed medication to treat his herpes after he started having outbreaks in 2008.  

In this regard, the Board notes that, while the Veteran testified that he believes he was exposed to herpes during service, the evidentiary record, including the service and post-service treatment records, does not contain a diagnosis of herpes.  However, the service treatment records (STRs) show that he was treated for sexually transmitted diseases (STDs), including urinary tract infections, nongonococcal urethritis, (NGU), and gonococcus (GC).  See STRs dated April 1985 and September 1986.  During an examination conducted in April 1988, the Veteran reported having venereal disease, although the specific disease was not identified.  

In addition to the in-service notation of treatment for STDs, the Veteran has stated that he has continued to have outbreaks since service but such only occur every two to three months.  There is no objective medical evidence of record documenting the Veteran's outbreaks or showing that his outbreaks have been formally diagnosed as herpes or any other STD.  However, the Veteran is competent to report about observable symptoms, including outbreaks of lesions on his genitals and lips, and to report a continuity of symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also notes that, while there is no confirmed diagnosis of herpes or any other STD of record, the Veteran has been prescribed the medication Acyclovir, which is prescribed to treat herpes infections.  See VA treatment records.  

The Veteran was afforded a VA examination in December 2014 to determine the nature and etiology of his claimed disability.  However, the examiner noted there was no objective evidence of a skin condition, including genital herpes or skin lesions at the examination.  The examiner also noted there was no objective evidence of a herpes diagnosis by a treatment provider based on objective examination or testing, such as culture results, and that he was prescribed Acyclovir after he called VA and reported having herpes.  After reviewing the record and examining the Veteran, the VA examiner provided a negative nexus opinion as to the claimed disability, noting there was no evidence of genital herpes in service and that the terms "STDs" and "skin lesions" are not specific or sufficient to diagnosis genital herpes.  

While the December 2014 VA examiner is correct in that there is no objective evidence of a herpes diagnosis of record, the Board recognizes that the Veteran's claimed disability is intermittent in nature and may be an STD other than herpes.  In light of the Veteran's statements regarding the episodic nature of his claimed disability and given that the examiner focused on the lack of a confirmed diagnosis of herpes without considering whether the disability described by the Veteran is an STD other than herpes (particularly given the treatment for STDs during service), the Board finds the Veteran should be scheduled a new examination to determine the nature and likely etiology of his claimed disability.  The new VA examination should be scheduled to take place when the Veteran's condition is likely to be active, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).  

Additionally, the record reflects that the Veteran currently receives treatment at the Portland, Oregon, VA Medical Center.  In this regard, the evidentiary record only contains VA treatment records dated through December 2014.  On remand, the AOJ should obtain all outstanding VA treatment records dated from December 2014 to the present, as such records may contain information or document treatment for the Veteran's claimed disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from the Portland VA facility dated from December 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature of his claimed disability.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination.

If possible, the examination should be scheduled while the Veteran's condition is in an active stage.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination while his symptoms are active.  See Ardison, supra.

After reviewing the record, interviewing the Veteran, and conducting a physical examination, the examiner should state whether the Veteran currently has a sexually transmitted disease, including herpes, or has had an STD at any point since March 2009.  

For each diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is related to the Veteran's military service, to specifically include the treatment received for various STDs during service.  See STRs dated April 1985, September 1986, and April 1988.  

In providing this opinion, the examiner must consider and address all pertinent lay and medical evidence of record, including the STRs noted above, his competent assertions of continuity of related symptomatology since service, and the post-service evidence (noting that the lack of objective evidence showing treatment or complaints of STDs after service does not, in and of itself, render the Veteran's report of such incredible).  

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




